      Case 2:21-cv-00041 Document 17 Filed on 06/17/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   June 17, 2021
                          UNITED STATES DISTRICT COURT
                                                                                Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

JENNIFER WHITE, et al,                       §
                                             §
        Plaintiffs,                          §
VS.                                          § CIVIL ACTION NO. 2:21-CV-041
                                             §
BLUE FEDERAL CREDIT UNION,                   §
                                             §
        Defendant.                           §

                       ORDER ADOPTING MEMORANDUM
                      AND RECOMMENDATION TO DISMISS

       On May 24, 2021, United States Magistrate Judge Jason B. Libby issued his

“Memorandum and Recommendation to Dismiss” (D.E. 16), recommending that this

action be dismissed for failure to prosecute. Plaintiffs were provided proper notice of,

and opportunity to object to, the Magistrate Judge’s Memorandum and Recommendation.

FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13. No objections

have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 16), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the
1/2
      Case 2:21-cv-00041 Document 17 Filed on 06/17/21 in TXSD Page 2 of 2




findings and conclusions of the Magistrate Judge.    Accordingly, this action is

DISMISSED WITHOUT PREJUDICE.

       ORDERED this 17th day of June, 2021.

                                         ___________________________________
                                         NELVA GONZALES RAMOS
                                         UNITED STATES DISTRICT JUDGE




2/2
